Citation Nr: 1031510	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  05-36 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for Paget's disease of the 
skull.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to January 
1995.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for Paget's disease of the skull.  In June 2009, the Board 
remanded the claim for additional development. 


FINDING OF FACT

The onset of the Veteran's Paget's disease was as likely as not 
during the Veteran's active service.  


CONCLUSION OF LAW

Paget's disease was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service 
connection for some disorders, including Paget's disease, will be 
rebuttably presumed if manifested to a compensable degree within 
a year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  

The Veteran contends that his Paget's disease began while he was 
in service, and was manifested by headaches that started at the 
base of his neck and traveled upwards, and by decreased hearing.  
He contends that although his Paget's disease was not diagnosed 
until five years following separation from service, most likely 
the disease had its onset during his service.

The Veteran's service medical records show that in March 1989, he 
complained of frequent or severe headaches.  A July 1991 
emergency care and treatment note shows complaints of posterior 
headaches coming up from the back of the Veteran's neck.  A 
September 1993 chronological record of medical care notes 
complaints of headaches.  However, the service medical records 
are negative for any diagnosis of or treatment for Paget's 
disease.  Accordingly, the Board finds that chronicity in service 
is not established in this case.  38 C.F.R. § 3.303(b) (2009).

As chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's claim for service connection of Paget's disease.  38 
C.F.R. § 3.303(b) (2009).

Post-service VA treatment records show that in July 2000, the 
Veteran was diagnosed with possible Paget's disease.  X-ray 
examination revealed that the Petrous bones had demineralized, 
which was thought to be the cause of his ear pain and hearing 
loss.  It was noted that for some reason, previous action had not 
been taken to pursue the possibility of Paget's disease.  By 
March 2003, the Veteran was receiving regular treatment for 
Paget's disease of the skull in the form of Calcitonin 
injections.  In October 2003, the Veteran's Paget's disease was 
considered to be well-controlled, though he complained of 
stiffness in his neck that had progressed slightly since his 
diagnosis in 2000.  The assessment was Paget's disease of the 
skull, currently in remission.  In February 2004, the Veteran 
experienced a worsening of his symptoms.  A bone scan revealed 
increased uptake in the skull.  Treatment of the disease with 
injections was modified.  In May 2004, it was noted that the 
Veteran's Paget's disease was isolated to his skull and was 
associated with his hearing loss.  

In May 2005, the Veteran submitted medical information related to 
Paget's disease in support of his claim, which stated that 
Paget's disease often went undiagnosed for many years, and was 
only detectable via X-ray, blood test, or bone scan.  The 
symptoms of Paget's disease was often in the form of aching in 
the bones, and the symptoms of swelling that accompany arthritis.  
The causes of Paget's disease was unknown, and had been linked to 
either genetic development or related to a viral infection in the 
bone cells.

At his March 2009 hearing before the Board, the Veteran stated 
that Paget's disease equated to abnormal bone growth.  He 
explained that Paget's disease made it so that bone tissue was 
broken down and absorbed faster than normal, creating weakened 
and brittle bones that were prone to fracture.  He stated that 
his physicians had told him the disease grew slowly over time.  
He reported that there was no history of Paget's disease in his 
family.  He currently administered daily injections that had 
helped to minimize his symptoms, including his headaches related 
to the disease.  

A June 2009 VA treatment record reflects that the Veteran had a 
history of Paget's disease that was relieved with Calcitonin and 
Pamidronate.  The physician stated that the majority of patients 
with Paget's disease of the bone were asymptomatic and therefore 
did not receive treatment.  In asymptomatic patients, the disease 
was likely to progress gradually.  However, treatment could 
relieve aches, pains, and headaches, though deafness was unlikely 
to improve.  

On February 2010 VA examination, the Veteran reported that his 
symptoms of headaches and worsening of his hearing began in the 
early 1990s, and that there had been no symptoms prior to his 
service.  The examiner noted that there was no indication of 
Paget's disease by way of lab work prior to the Veteran's 
service.  After physically examining the Veteran and reviewing 
the claims file, including the Veteran's service medical records, 
the examiner determined that it was as least as likely as not 
that the Veteran's Paget's disease was incurred during his 
service in the Navy.  The examiner noted improvement of the 
disease which was likely due to long-term medication. 

In this case, the Board finds that service connection for Paget's 
disease is warranted.  Significantly, the February 2010 VA 
examiner found that it was likely that the disease began in 
service based upon the Veteran's symptoms in service and 
knowledge of the disease.  Further, the record includes both 
medical literature and physician notes and assessments that 
Paget's disease often went undiagnosed for a number of years 
until symptomatic, as is likely the case for the Veteran.  Those 
records also demonstrate that at the time of the 2000 diagnosis, 
it was questioned as to why Paget's disease had not been tested 
for earlier in light of the Veteran's history of symptoms.  That 
the Veteran experienced headaches that began at the base of his 
skull while in service could therefore be considered consistent 
with the symptoms of the disease.  Accordingly, in light of the 
fact that the February 2010 VA examiner found it likely the 
disease had begun during the Veteran's service based upon the 
headaches and hearing loss documented in service, and because 
both medical literature and VA opinion is that Paget's disease 
most often begins a number of years before treatment, absent any 
indication to the negative, the Board finds that the evidence is 
at least in equipoise, and that it is therefore as likely as not 
that Paget's disease began during the Veteran's active service.  
There is additionally no evidence of record that the Veteran 
suffered from Paget's disease prior to his service, as no bone 
disease was diagnosed on entrance to active duty.  38 C.F.R. 
§ 3.306 (2009).

As the Veteran's Paget's disease has been determined to have had 
its onset during the Veteran's service, the Board finds that 
service connection for Paget's disease is warranted.  In this 
case, service incurrence has been shown by satisfactory lay 
evidence, continuity of the disability since service, and a 
February 2010 VA opinion that it was as likely as not that 
Paget's disease began in service.  Thus, the Board finds that it 
is at least as likely as not that his current Paget's disease was 
incurred as a result of his service.  Significantly, there is no 
competent evidence to the contrary.  Therefore, resolving all 
reasonable doubt in favor of the Veteran, service connection for 
Paget's disease is granted.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Service connection for Paget's disease is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


